COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THE STATE OF TEXAS,                             §
                                                                  No. 08-13-00119-CR
                              Appellant,        §
                                                                    Appeal from the
v.                                              §
                                                             County Criminal Court at Law
                                                                    Number Two
                                                §
JEFFREY GENDRON,                                                of El Paso County, Texas
                                                §
                              Appellee.                           (TC# 20130C00284)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.